Deen, Presiding Judge.
The appellant, Tim Cramer, was court-appointed counsel for Arthur Middleton in a criminal trial in which Middleton was convicted of furnishing alcohol to minors. When the trial court indicated that Middleton would have to post bond if he wanted to be released overnight before the sentencing scheduled for the next day, Cramer offered to vouch for Middleton’s appearance. The trial court released Middleton because of that assurance, but unfortunately Middleton skipped town. Over 8 months later, the trial court held an execution hearing, and ordered that a bond of $4,102 be forfeited and that fi. fa. be issued for levy upon Cramer’s property as surety on the bond. This appeal followed. Held:
Cramer’s alleged oral promise to vouch for the appearance of his client was in the nature of a suretyship, not an original, independent undertaking, and in the absence of a writing was unenforceable. OCGA § 13-5-30 (2), generally; Ross v. W. P. Stephens Lumber Co., 138 Ga. App. 748 (227 SE2d 486) (1976). See also Gunsallus v. Busbee, 149 Ga. App. 109 (253 SE2d 470) (1979). Accordingly, the trial *494court erred in entering judgment against Cramer.
Decided May 8, 1989.
Cowen & Cowen, Martin L. Cowen III, for appellant.
John T. Newton, Jr., Solicitor, for appellee.

Judgment reversed.


Birdsong and Benham, JJ., concur.